Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Gloria on 3/19/2021 and 3/23/2021 (see previously sent interview summary).

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 23-38 directed to a species non-elected without traverse.  Accordingly, claims 23-28 have been cancelled.

Claim 1 has been amended as follows:
A dental cleaning appliance comprising:
a fluid reservoir configured to store working fluid;
a fluid delivery system comprising a fluid inlet, a pump configured to draw [[a]] the working fluid from the fluid reservoir through the fluid inlet, a hydraulic accumulator configured to receive the working fluid from the pump, a nozzle having a fluid outlet, and a valve located between the accumulator and the nozzle, the valve having an open the working fluid to the nozzle for delivery to teeth of a user and in the closed position the accumulator can be replenished from the fluid reservoir by action of the pump; and
a control circuit configured to actuate the pump and control the position of the valve.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed dental cleaning appliance comprising a hydraulic accumulator configured to receive the working fluid form the pump, the valve having an open position and a closed position and being configured so that in the open position the accumulator can deliver a burst of the working fluid to the nozzle for delivery to teeth of a user and in the closed position the accumulator can be replenished from the fluid reservoir by action of the pump; and a control circuit configured to actuate the pump and control the position of the valve in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/23/2021